— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered April 3, 1984, convicting him of robbery in the first degree (three counts), robbery in the second degree (six counts), criminal possession of stolen property in the first degree, criminal possession of stolen property in the third degree, and criminal possession of a weapon in the fourth degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the defendant’s contention that he was denied effective assistance of counsel and find it to be without *67merit (see, People v Cruz, 101 AD2d 841, affd 63 NY2d 848). Weinstein, J. P., Niehoff, Lawrence and Kooper, JJ.,.concur.